Name: Commission Regulation (EEC) No 1407/80 of 3 June 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 139/ 10 Official Journal of the European Communities 5 . 6 . 80 COMMISSION REGULATION (EEC) No 1407/80 of 3 June 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2 ), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3 ), as amended by Regulation (EEC) No 224/78 (4 ), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 6 June 1 980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission ( ¢) OJ No L 171 , 4 . 8 . 1970 , p . 10 . ( J ) OJ No L 32, 3 . 2. 1978 , p . 7 . (3 ) OJ No L 165, 28 . 6 . 1975, p . 45 . (&lt;) OJ No L 32, 3 . 2. 1978 , p . 10 . 5 . 6. 80 Official Journal of the European Communities No L 139/ 11 ANNEX Table I : Citrus fruits Amount of standard average values/100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit Fl £ 1 . Lemons : II \ 1.1  Spain 1 654 320-34 103-08 240-07 27-69 48 362 113-20 24-75 1.2 (deleted) I\I 1.3  Countries in southern Africa 1 533 296-82 95-51 222-44 25-66 44810 104-89 22-93 1.4  Other African countries and countries on the I \\ Mediterranean 1 462 2831 1 91-10 212-17 24-47 42 741 100-04 21-87 1.5  USA 1 549 300-00 96-54 224-83 25-94 45 291 106-01 23-18 1.6  Other countries -l-l \-I 2. Sweet oranges : \\ \ \\ 2.1  Countries on the Mediterranean : III Il||Il 2.1.1  Navels (with the exception of Navel II \\I \ sanguines), Navelines, Navelates, Salus ­tianas, Vernas, Valencia lates, Maltese IIIlIl\Il\I\ blondes, Shamoutis, Ovalis, Trovita, III\II\ Hamlins 1 387 268-63 86-44 201-32 23-22 40 555 94-93 20-75 2.1.2  Sanguines and semi-sanguines, including ll\ l\ Navel sanguines and Maltese sanguines . . -I    Il 2.1.3  Other         2.2  Countries in southern Africa 1 272 246-46 79-31 184-70 21-31 37 208 87-09 19-04 2.3  USA 1 378 266-81 85-86 199-95 23-07 40 280 94-28 20-61 2.4  Brazil -(') -(') -C) -H -(') -(') -(') -(') 2.5  Other countries 1 097 212-54 68-39 159-28 18-37 32 087 75-10 16-42 3. Grapefruit and pomelos : \\ ill \ I. 3.1 (deleted) IIIIlIIIl II 3.2  Cyprus, Egypt, Gaza, Israel, Turkey 1 240 240-20 77-29 180-01 20-76 36 262 84-88 18-56 3.3  Countries in southern Africa -C) -(') -(') -(') -(') -(') -(') -C) 3.4  USA 2 095 405-71 130-56 304-05 35-08 61 250 143-37 31-35 3.5  Other American countries 1 342 260-01 83-67 194-85 22-48 39 253 91-88 20-09 3.6  Other countries 1 126 218-08 70-18 163-44 18-85 32 924 77-06 16-85 4 . Clementines \ I-!  \I-!  5 . Mandarines, including wilkings         6 . Monreales and satsumas 1 869 361-95 116-48 271-25 31-29 54 644 127-90 27-97 7. Tangerines, tangelos, tangors and other citrus ||l.\ || fruits falling within subheading 08.02 B of the II li IIli Common Customs Tariff, not elsewhere speci ­ fied or included 674 130-57 42-01 97-85 11-29 19712 46-14 10-09 (') The standard average value for this code number is established by Regulation (EEC) No 2044/79 of 18 September 1979 (OJ No L 236, 20 . 9 . 1979). Table II : Apples and pears 8 . 8.1 Apples :  Countries of the southern hemisphere . . . . 1 994 386-23 1 24-29 289-45 33-39 58 309 1 36-48 29-84 8.2  European third countries         8.3  Countries of the northern hemisphere other than European countries 2 287 442-96 142-55 331-96 38-30 66 874 1 56-53 34-23 9. 9.1 Pears :  Countries of the southern hemisphere .... 2 591 501-65 161-43 375-95 43-37 75 734 1 77-27 38-76 9.2  European third countries -l-II-  -I  9.3  Countries of the northern hemisphere other than European countries I